Citation Nr: 1525008	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for anxiety disorder.

The Board acknowledges Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009), in which 
the United States Court of Appeals for Veterans Claims (Court) held that claims must be broadly construed and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.   Here, the Veteran previously applied for service connection for posttraumatic stress disorder (PTSD).  That claim was denied in January 2010 due to an absence of confirmed diagnosis and verified in-service stressor.  There was no discussion of whether a psychiatric disorder other than PTSD could be related to active service.  Accordingly, the prior adjudication is not deemed to have encompassed anxiety disorder.  

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

A petition to reopen a claim of entitlement to service connection for posttraumatic stress disorder has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

During the Board hearing, the Veteran reported that he began receiving benefits from the Social Security Administration (SSA) for anxiety in 1996.  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also reported that prior to being treated by the VA, he received treatment from a medical clinic provided by his employer as well as treatment in the emergency room.  However, evidence of private treatment for anxiety disorder is not of record.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The appellant also stated that he started having mild anxiety attacks during service.  The Board notes that the Veteran has not been afforded a VA examination.  On remand, he should be scheduled for a VA examination and an opinion should be obtained as to whether the Veteran his anxiety disorder had its onset during, or is otherwise related to such service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

Efforts to obtain SSA must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Ask the Veteran to identify any private medical treatment for his psychiatric disorder and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his anxiety disorder.  The claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished. 

The examiner should identify all psychiatric disorders.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder had its onset during active service, or is otherwise related to service. 

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


